DETAILED ACTION
This is in reference to communication received 08 November 2021. Amended claims presented 02 July 2021 have been responded to in this office action. Upon further review of the claimed invention, eligibility of patent under 35 USC 101 which was removed in the previous office action is being maintained in office action. To expedite the prosecution of the application, newly added clams 15 – 16 have also been responded to in this office action. Claims 1 – 16 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 7 and 13 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to acquiring user information and user behavior information, 
 This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting a request from a secondary device (client device) to a primary device (server), receiving a response from the primary device and presenting the received information on the secondary device. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
Claim 4, representative of claims 10 and 14 is directed towards a method, which is a statutory category of invention. Although, claim 4 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 4 recites invention directed to and advertising entity setting targeting parameters for playing content (target advertisements), when targeting parameters are received, generating playing instructions and sending the playing instructions for presentation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of one or more processors and storage device configured to store one or more programs for acquiring user information and user behavior information, providing the acquired user information to get some playing instruction (e.g. target advertising), receiving target adverting, and displaying the received target advertising, or, setting targeting parameters for playing content (target advertisements), when targeting parameters are received, generating playing instructions and sending the playing instructions for presentation amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function 
As for dependent claims 2-3, 9-10 and 16-17, these claims recite limitations that further define the same abstract idea of receiving user impression data (e.g. historical data), receiving demographic group membership data (archived use data), perform analysis of using the received data and based on the results of the analysis, add the user to either the deterministic user group or probabilistic user group. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claim 3 representative of claim 9, claim 3 recites collecting data and sending the collected data to a server, as drafted recite limitations that further define the same abstract idea of collecting data and providing collected data. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 5 representative of claim 11, claim 5 is directed to activities that an advertising entity will to set the targeting criteria. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 6 representative of claim 12, claim 6 is directed to activities performing a comparison test to determine whether the received user information conforms to the targeting parameters set by the advertising entity. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 2, 8, 15 and 16, claimed invention recite limitations that further define the same abstract idea of type of camera that will be user, or what type of information will be collected, that further define the same abstract idea noted in claims 1 and 4, These claims do 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 3, 7 – 9 and 13 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708.

Regarding claims 1, 7 and 13, Matloubian teaches system and method for playing content on a smart home appliance (Matloubian, Ovens are common appliance in households throughout the world. …. In this invention the window of the oven is replaced by a flat panel touch sensitive video display (or a tablet computer) [Matloubian, 0006], comprising:
one or more processors (Matloubian, tablet computer) [Matloubian, 0006]; and
a storage device configured to store one or more programs, that, when executed by the one or more processors [Matloubian, 0006], cause the one or more processors for:
acquiring user information (Matloubian, In the case of a tablet computer with an outward looking camera integrated with the oven, the camera can be used for scanning bar codes/QR code on a food package. In addition, based on the food package scanned, one can , wherein the user information comprises a network address to which a client device being used by a user is linked (Matloubian, the network can also be obtained when the user is using a wireless network [Matloubian, 0082];
acquiring user behavior information from the acquired network address, wherein the user behavior information comprises a content in which the user is interested, sites with higher click-through rates, and a search history (Matloubian, In the case of a tablet computer with an outward looking camera integrated with the oven, the camera can be used for scanning bar codes/QR code on a food package. In addition, based on the food package scanned, one can show advertisement at the bottom of the display superimposed on the image of the food in the oven. The user will have the ability to select what type of videos to see or based on the users viewing habits videos can be selected automatically for the user to watch) [Matloubian, 0010, 0035];
Matloubian does not explicitly teach sending the user information and the behavior information to a server. However, Matloubian teaches based on the food package scanned, one can show advertisement at the bottom of the display superimposed on the image of the food in the oven. It would have been obvious to one of ordinary skill in the art that Matloubian uses information (e.g. link) in the QR code to get the instruction for preparing the food and advertisements by sending the information to the server associated with the QR Code (e.g. link) [Matloubian, 0010]. Ahmed teaches system and method for presence detection and advertising based on detected presence [Ahmed, abstract]. Ahmed teaches that system and method for monitoring and sending the monitored information to a server computer [Ahmed, Fig. 2B and associated disclosure]. Ahmed also teaches that sensors in conjunction with the internal processing capabilities can tell if the user is actually looking at the television (e.g. display of the flat panel touch sensitive video display as taught by Matloubian) [Ahmed, 0014]. 

Matloubian in view of Ahmed teaches system and method further comprising:
sending the user information (Ahmed, In some cases, the instructions for sending the collected presence information to the computer might comprise instructions for sending information pertaining to an identification of the user) [Ahmed, 0036] and the user behavior information (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure] to a server implemented by circuits that stores a playing requirement, wherein the playing requirement comprises a playing content and a playing condition of the playing content (Ahmed, media content server (150), advertisement server (135)) [Ahmed, Fig. 1 and associated disclosure];
receiving a playing instruction of the playing content from the server implemented by circuits, wherein the playing instruction of the playing content is generated by the server in response to the user information and the user behavior information meeting the playing condition of the playing content (Ahmed, determine, with the server computer, at least one advertisement; send with the server computer, the determined at least one advertisement to the presence detection device (e.g. tablet computer as taught by Matloubian); receive, with the presence detection device, the determined at least one advertisement) [Ahmed, Fig. 2B and associated disclosure] ; and
playing the playing content in response to the playing instruction, the playing content comprises at least one of audio, video, picture and text (Ahmed, present, with the .

Regarding claims 2 and 8, Matloubian in view of Ahmed system and method for acquiring user bioinformation, wherein the user bioinformation comprises facial and physical features of a user (Ahmed, inline cameras with cameras can determine not only that someone is in the room, but they can also determine who is in the room, using their sensors and facial recognition capability, or the like. This information allows for much more targeted type of advertising, because a particular user's profile and personal preferences can be used for advertising. For example, an adult male watching a football game can be shown a particular ad, while a female child watching the same show can be shown something entirely different) [Ahmed, 0016].

Regarding claims 3 and 9, Matloubian in view of Ahmed teaches system and method, wherein after playing the playing content in response to the playing instruction, the method further comprises:
recording a playing time of the playing content, information about a user who views the playing content and a time of viewing the playing content in real time, and sending the recorded information to the server (Ahmed, information regarding such presented media content may be monitored and sent to a server for analysis. The user(s) (and the user(s)'s reactions) may be monitored, and such monitored data may also be sent to the server for analysis) [Ahmed, 012].

Regarding claim 15, Matloubian in view of Ahmed teaches system and method, wherein acquiring the user bioinformation comprises acquiring the bioinformation via an artificial intelligence camera of a client device (Ahmed, inline cameras with cameras can .

Regarding claims 16, Matloubian in view of Ahmed teaches system and method, wherein the method further comprises: determining the user’s age, gender, and height based on an analysis of the facial and physical features of the user, wherein the playing instruction of the playing content is generated by the server further in response to the bioinformation (Ahmed, inline cameras with cameras can determine not only that someone is in the room, but they can also determine who is in the room, using their sensors and facial recognition capability, or the like. This information allows for much more targeted type of advertising, because a particular user's profile and personal preferences can be used for advertising. For example, an adult male watching a football game can be shown a particular ad, while a female child watching the same show can be shown something entirely different) [Ahmed, 0016].



Claims 4, 19 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708 and Ma et al. US Publication 2008/0004953.

Regarding claims 4, 10 and 14, Matloubian teaches system and method for playing content on a smart home appliance (Matloubian, Ovens are common appliance in households throughout the world. …. In this invention the window of the oven is replaced by a flat panel touch sensitive video display (or a tablet computer) [Matloubian, 0006], comprising:
one or more processors (Matloubian, tablet computer) [Matloubian, 0006]; and
a storage device configured to store one or more programs, that, when executed by the one or more processors [Matloubian, 0006], cause the one or more processors for:
acquiring user information, and user behavior information from the acquired network address, wherein the user behavior information comprises a content in which the user is interested, sites with higher click-through rates, and a search history (Matloubian, In the case of a tablet computer with an outward looking camera integrated with the oven, the camera can be used for scanning bar codes/QR code on a food package. In addition, based on the food package scanned, one can show advertisement at the bottom of the display superimposed on the image of the food in the oven. The user will have the ability to select what type of videos to see or based on the users viewing habits videos can be selected automatically for the user to watch) [Matloubian, 0010, 0035] , wherein the user information comprises a network address to which a client device being used by a user is linked (Matloubian, the network can also be obtained when the user is using a wireless network [Matloubian, 0082];
Matloubian does not explicitly teach sending the user information and the behavior information to a server. However, Matloubian teaches based on the food package scanned, one can show advertisement at the bottom of the display superimposed on the image of the food in 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Matloubian by adopting teaching of Ahmed to implement a more flexible and robust advertising functionalities based on presence information of a user, and some such solutions can employ the powerful user devices already resident in many users' homes [Ahmed, 0010].
Matloubian in view of Ahmed teaches system and method further comprising:
sending the user information (Ahmed, In some cases, the instructions for sending the collected presence information to the computer might comprise instructions for sending information pertaining to an identification of the user) [Ahmed, 0036] and the user behavior information (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure] to a server implemented by circuits that stores a playing requirement, wherein the playing requirement comprises a playing content and a playing condition of the playing content (Ahmed, media content server (150), advertisement server (135)) [Ahmed, Fig. 1 and associated disclosure];
receiving user information and user behavior information from a content playing apparatus (Ahmed, In some cases, the instructions for sending the collected presence , wherein the user information comprises a network address to which a client device being used by a user is linked (Matloubian, the network can also be obtained when the user is using a wireless network [Matloubian, 0082], and the user behavior information comprises a content in which the user is interested, sites with higher click-through rates, and a search history (Ahmed, determination of advertisements to send to the display device might be based on, or might otherwise take into account, the user's Internet browsing history, the user's Internet browsing patterns, the user's Internet browser book marks/favorites, and/or the like) [Ahmed, 0058, Fig. 2B and associated disclosure]:
Matloubian in view of Ahmed does not explicitly teach setting of playing requirement comprising a playing content and a playing condition. However, Ma teaches system and method wherein sensors are used at each public display to gather characteristics of audiences, and also match advertising to target features of an audience in real time [Ma, 0006]. Ma further teaches that an advertisement distributor 628 provides the final advertising strategy according to a database of learned audience, time, and location correlations 648. In one implementation, a coverage selector 642 determines where and for how long to advertise, based in some cases on favorable display locations selected from the locations database 606.) [Ma, 0052]
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Matloubian in view of Ahmed by adopting teachings of Ma to improve target marketing by providing targeted advertisements to particular members of a household or particular segment of audience based on the targeting parameters set by the advertiser.
Matloubian in view of Ahmed and Ma teaches system and method further comprising:
setting a playing requirement comprising a playing content and a playing condition of the playing content (Ma, The advertisement distributor 628 provides the final advertising strategy according to a database of learned audience, time, and location correlations 648. In one implementation, a coverage selector 642 determines where and for how long to advertise, based in some cases on favorable display locations selected from the locations database 606.) [Ma, 0052];
generating a playing instruction of the playing content in response to the user information meeting the playing condition of the advertisement playing content (Ahmed, determine, with the server computer, at least one advertisement; send with the server computer, the determined at least one advertisement to the presence detection device (e.g. tablet computer as taught by Matloubian); receive, with the presence detection device, the determined at least one advertisement) [Ahmed, Fig. 2B and associated disclosure]; and
sending the playing instruction of the playing content to the advertisement content playing apparatus to play the playing content, the playing content comprises at least one of audio, video, picture and text (Ahmed, determine, with the server computer, at least one advertisement; send with the server computer, the determined at least one advertisement to the presence detection device (e.g. tablet computer as taught by Matloubian); receive, with the presence detection device, the determined at least one advertisement) [Ahmed, Fig. 2B and associated disclosure].



Claims 5 – 6 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matloubian US Publication 2017/0099988 in view of Ahmed et al. US Publication 2015/0026708, Ma et al. US Publication 2008/0004953 and Li et al. US Publication 2014/0156398.

Regarding claims 5 and 11, Matloubian in view of Ahmed and Ma does not explicitly recite classifying of playing content according to preset classification condition. However, Li teaches system and method for selecting one or more advertisements to present a consumer, based on a comparison of consumer characteristics identified from an image, with an advertisement database of advertising profiles [Li, 0010]. Li teaches system and method for categorizing (classifying) of playing content [Li, 0022]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Ma in view of Ahmed by adopting teachings of Li to improve the results of target advertising.
Matloubian in view of Ahmed, Ma and Li teaches system and method, wherein the setting an a playing requirement comprises:
classifying the playing content according to a preset classification condition; and setting the playing condition of the playing content according to a classification of the playing content, wherein the playing condition comprises a playing time period, a playing region, and target customer information (Li, The advertisement profiles may be provided by the content provider 16 (for example, across the network 36), and may include an advertisement identifier/classifier and/or advertisement demographical parameters. The advertisement identifier/classifier may be used to identify and/or classify a particular good or service into one or more predefined categories. For example, an advertisement identifier/classifier may be used to classify a particular advertisement into a broad category such as, but not limited to, as a "food/beverage," "home improvement," .

Regarding claims 6 and 12, Matloubian in view of Ahmed, Ma and Li teaches system and method, wherein the generating an a playing instruction of the playing content in response to the user information meeting the playing condition of the playing content comprises:
determining whether the user information conforms with the target customer information (Li, The consumer identification recommendation module 62 may be configured to identity and/or rank one or more advertisements from the advertisement database 26 based on, at least in part, a comparison of advertisement profiles 32(1)-32(n) with an identified consumer profile. For example, the consumer identification recommendation module 62 may identify consumer preferences and/or habits based on previous viewing history and reactions thereto associated with the identified consumer profile 32 as discussed herein. Consumer preferences/habits may include, but are not limited to, how long a consumer watches a particular advertisement (i.e., program watching time), what types of advertisements the consumer watches, the day, day of the week, month, and/or time that a consumer watches an advertisement, and/or the consumer's facial expressions (smile, frown, excited, gaze, etc.), and the like.) [Li, 0045]; and
generating the playing instruction of the playing content according to the playing time period and the playing region, in response to the user information conforming with the target customer information (Ahmed, determine, with the server computer, at least one advertisement based at least in part of the monitored information send, with the computer, the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 14 and added new claims 15 - 16 have been considered. While performing an updated search, a new reference was found which has been cited in this office action. Therefore, applicant’s arguments and concerns are moot under new grounds of rejection.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Bragdon et al. US Patent 10/809,956 teaches system and method for presenting supplemental content items on a user device while requested additional content item is obtained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

November 17, 2021